Citation Nr: 0637733	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-17 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.


FINDING OF FACT

The competent medical evidence of record shows that veteran 
tested positive for the hepatitis C antibody but is not 
diagnosed with current hepatitis C.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in September 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2002 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA, effectively informing the veteran to submit any relevant 
information in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in June 2003 and 
November 2005. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).    

The veteran contends that he currently has hepatitis C due to 
his military service.  However, the record reflects that the 
veteran does not have the requisite expertise to diagnose 
hepatitis C or render a competent medical opinion regarding 
its cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, competent medical evidence showing that the 
veteran has current hepatitis C due to his active military 
service is required.  However, the competent medical evidence 
of record does not show that the veteran currently suffers 
from hepatitis C.  

The Board notes that the veteran tested positive for the 
hepatitis C antibody in November 1999 and HCVRIBA in December 
1999.  The Board further notes that the veteran's VA 
treatment records list hepatitis C among his active problems 
in November 1999.  

The June 2003 VA examiner noted that the veteran tested 
positive for the hepatitis C antibody in November 1999, but 
that quantitative hepatitis C RNA count in March 2002 was 
essentially negative.  In addition, the VA examiner noted 
that follow up hepatitis C PCRs qualitative tests were also 
negative while the antibody remained positive.  In addition, 
the examiner noted that the veteran was evaluated at the 
hepatitis C clinic in January 2003, that the hepatitis C 
qualitative drawn in May 2002 was negative, and that the 
veteran needed no further work or treatment at that time.  
The examiner's impression included previous hepatitis C 
infection with no evidence of residual infection.    

In November 2005, the veteran was afforded an additional VA 
examination.  The VA examiner noted that a review of the 
laboratory data was consistent with a history of hepatitis C 
exposure.  He noted, however, that it did not appear by the 
laboratory data that the veteran was chronically infected 
with hepatitis C.  The examiner stated that he did not find 
evidence of active hepatitis C infection at that time.

At the July 2006 travel Board hearing, the veteran testified 
that he periodically experienced fevers and shakes and that 
his primary care physician, Dr. L.B. thought that the 
hepatitis C antibody was tied to his illnesses.  The record 
was held open for 30 days in order for the veteran to obtain 
a statement from Dr. L.B.  To date, no statement has been 
submitted.

In sum, the competent medical evidence of record does not 
show that the veteran has current hepatitis C.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


